Jordan, C. J.
I cannot yield assent to the majority opinion, which sustains the constitutional validity of that part of the salary law of 1895 which professes to fix the compensation of county officers.
The reasons upon which I base my dissent are, in the main, given in my dissenting opinion in the appeal of Legler v. Paine, 147 Ind. 181. Consequently a repetition thereof is unnecessary. I may say, however, that, after again thoroughly considering the question in respect to the validity of the act involved, I am still confirmed in my opinion that the local and special features of the act, by which the salaries of county officers are fixed, are violative of §22, article 4 of the Constitution, which denies the legislature the power to enact local or special laws in respect to fees or salaries. An examination of the statute in question is sufficient to disclose that it is so framed that it cannot operate by its own provisions to grade the compensation of county officers in proportion to the population and the necessary services required, and therefore is not authorized by the exception engrafted upon §22, supra, by the amendment of 1881.
In my dissenting opinion in the Legler case, I took occasion to say: “It is highly desirable that a law providing for the compensation of our county officers should be passed embodying such provisions that their compensation should be adjusted upon some elastic basis, so that from time to time, as population and services change, the law may still, without new legislation, be both just to the public and likewise to the officials.”
The necessity for a law of this character, to take the place of the one in controversy, seems to have been recognized by *79the last legislature. By an act approved March 3, 1899, (Acts 1899, p. 255) a fee and salary commission was created, to procure facts and information pertaining to the fees and salaries of county officers and other officials. By the preamble to this act, the legislature declared that “great inequality exists throughout the State in salaries paid to county, township and other public officers,” etc. The passage of this latter act can have but one meaning, and that is that already, under existing circumstances, a necessity exists for amendments or changes in the salary law of 1895, in relation to the compensation of county officers, or that a new law is to be enacted to take its place.
Had the statute here involved been framed along the lines contemplated by the amendment to the Constitution, and thereby so made that by its own provisions it could operate to grade the salaries of county officers in- proportion to the population and necessary services required of them in their respective counties, the great inequality in salaries which now exists under the act of 1895, as recognized by the last General Assembly, would not necessarily have arisen, and that body would not have found it essential to take the steps which it did, looking towards the enactment of another salary statute in the stead of the act in controversy, which has been in force but a brief period.
By amending our Constitution so that a fee and salary law might be made to grade salaries in proportion to population and services required, it certainly was intended that this result should be reached by provisions inserted in the law enacted, by which it might adjust itself to future changes in population and services. It certainly was not intended, by the amendment to the Constitution, that a law of the character of the one in question, which can never adapt itself to the shifting or changes in population and services required to be rendered, should be enacted. Such changes must necessarily occur in the future, and an act like the one in dispute, which, by reason of its inflexible provisions or fea*80tures, cannot meet such changes, must, in order to prevent great inequality in salaries of public officials, be subjected to frequent amendments.